Citation Nr: 1034089	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  05-27 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for a right knee disability. 

2.	Entitlement to service connection for hemorrhoids. 

3.	Entitlement to an increased initial evaluation for right 
carpal tunnel syndrome, currently evaluated as 10 percent 
disabling. 

4.	Entitlement to an initial compensable evaluation for left foot 
hallux valgus. 



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to July 2004.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2004 decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma 
denying service connection for a right knee disability and 
hemorrhoids and from a January 2006 RO decision granting service 
connection for right carpal tunnel and left hallux valgus.  

In March 2008, the Veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file and 
has been reviewed.

This appeal was remanded by the Board in May 2008 and May 2009 
for additional development.  

The Board notes that in the February 2010 VA Compensation and 
Pension Examination, the examiner diagnosed the Veteran with 
multiple disabilities of the left foot and ankle, however, only 
the severity of the hallux valgus will be addressed in this 
decision.  The left ankle disability, plantar fasciitis, effusion 
and loss of motion was addressed in a June 2010 rating decision.  
If the Veteran wishes the VA to consider other potentially 
compensable disabilities of the left foot, the Veteran should 
file a claim for service connection.  


FINDINGS OF FACT

1.	The probative evidence of record does not show that a right 
knee disability manifested within one year after service or is 
related to an injury, disease or incident in service. 

2.	The competent evidence of record does not show that 
hemorrhoids are related to an injury, disease or incident in 
service.  

3.	The service connected right hand carpal tunnel syndrome is 
manifested by symptomatology consistent with mild incomplete 
paralysis of the median nerve.  

4.	The service connected left foot hallux valgus is manifested by 
symptoms that are not equivalent to the amputation of the great 
toe and the left foot has not been operated upon with resection 
of the metatarsal head.  


CONCLUSIONS OF LAW

1.	A right knee disability was not incurred in or aggravated by 
service; nor may it be presumed to be incurred therein.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

2.	Hemorrhoids were not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

3.	The criteria for a rating disability in excess of 10 percent 
for right carpal tunnel syndrome have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2009).

4.	The criteria for an initial compensable evaluation for left 
foot hallux valgus have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in September 2004 that 
addressed the notice elements for service connection and was sent 
prior to the initial AOJ decisions in this matter.  After service 
connection was granted, another letter pertaining to the 
increased evaluation claim was sent in May 2007.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was also 
asked to submit evidence and/or information in her possession to 
the AOJ.  Additional letters were sent from the Appeals 
Management Center (AMC) in June 2008 and June 2009.  The May 2007 
letter and the AMC letters included the notice provision 
pertaining to how VA assigns disability ratings and effective 
dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, the Board concludes that the requirements of 
the notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.

Although the VCAA duty to notify was satisfied subsequent to the 
initial AOJ decision, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and given ample time to respond, but the 
AOJ also readjudicated the case by way of a June 2010 
supplemental statement of the case issued after the notice was 
provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  

Further, in this case, the Veteran is challenging the initial 
evaluation and effective date assigned following the grant of 
service connection for the right hand and left foot disabilities.  
In Dingess, the Court held that in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled. 
Dingess, 19 Vet. App. at 490-91.  Thus, because the notice that 
was provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied 
regarding those issues.  Further, any timing error regarding the 
Dingess notice regarding the service connection claims was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to the 
claimed conditions.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential fairness 
of the adjudication.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214, private medical records and VA medical records.  The 
Veteran was provided an opportunity to set forth her contentions 
during the hearing before the undersigned Veterans Law Judge.  
The appellant was afforded VA medical examinations in January and 
February 2010.  Significantly, neither the appellant nor her 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent to 
which they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative 
value of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).  The Board may favor the opinion 
of one competent medical expert over that of another, if an 
adequate statement of reasons or bases is furnished.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 


SERVICE CONNECTION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a chronic 
disease such as arthritis manifests to a degree of 10 percent 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Right Knee Disability

The service treatment records do not show complaints of or 
treatment for a right knee disability in service.  At separation 
from service, the Veteran reported that she did not have knee 
trouble.  In the separation examination, her lower extremities 
were clinically evaluated as normal.  

The Veteran testified in the March 2008 hearing that she 
initially injured her right knee in October 2003 during a 15-mile 
march.  She testified that she went to sick call for her knee 
injury several times.  She also testified that she was supposed 
to receive physical therapy in service, but she was discharged 
under Chapter 8 before the appointment.  

X-rays in May 2006 revealed a normal right knee with no evidence 
of a fracture, dislocation or other abnormality.  There was no 
evidence of joint effusion, or significant change and the joint 
spaces were adequately maintained.  

In a June 2006 medical record, the Veteran had right knee 
arthralgia.  The examiner opined that it was more likely that her 
right knee arthralgia was related to her active duty.  

In the January 2010 VA Compensation and Pension Examination, the 
Veteran reported that she injured her right knee in service 
during a 15 mile road march.  She indicated that she stepped off 
a curb and fell onto her knee.  She indicated that she was 
treated with an ace wrap, ice and quarters for 3-4 days.  She 
said she continued to experience pain, but did not remember if 
she had any other follow up treatment.  She reported intermittent 
pain and swelling since that time.  The examiner noted that there 
was a normal x-ray in May 2006.  The Veteran reported pain, 
weakness, stiffness, swelling, heat and redness, instability, 
locking fatigability, and lack of endurance.  She wore a brace 
infrequently and used a cane.  X-rays revealed no fracture or 
dislocation of the right knee and no significant effusion.  There 
was minimal patellofemoral osteophytosis.  An MRI revealed 
findings suggestive of prior/chronic medial collateral ligament 
injury which may reflect a remote partial thickness tear.  There 
was no acute injury identified and there were intact menisci.  
The Veteran was diagnosed with patellafemoral syndrome of the 
right knee with noted physical and x-ray findings.  The examiner 
opined that it was less likely that the Veteran's right knee was 
associated or aggravated by her service tenure.  The examiner 
noted that the claims file was reviewed.  He found that the only 
note with complaints of right knee pain was in May 2006, 2 years 
after discharge.  The examiner also particularly noted that no 
complaints were noted during service.  

Initially, the Board finds that the January 2010 VA opinion is 
adequate.  It is based upon consideration of the Veteran's prior 
medical history and examinations, and also describes the 
disability, in sufficient detail so that the Board's evaluation 
of the disability will be a fully informed one.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner also 
provided a rationale for his conclusion.  As such, the Board 
finds the VA examination probative.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  

Here, the Board has assessed the probative value of the medical 
opinions of record.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  The June 2006 VA physician was provided with a 
form and asked to opine regarding the etiology of the Veteran's 
right knee disability.  The form indicated that the Veteran's 
service medical records were attached and that the records showed 
diagnosis and treatment for the right knee disability in service.  
The physician then circled the word "yes" in reference to a 
statement that found that the right knee disability was related 
to active service.  The physician did not explain her conclusion, 
refer to the service treatment records, or provide a rational for 
the opinion.  In contrast, the January 2010 VA examiner reviewed 
the service treatment records and referred to the service 
treatment records in the examination report.  The examiner 
specifically considered the timeframe during which the Veteran 
indicated she injured her knee in service.  The examiner also 
provided a rationale for the opinion indicating that there was no 
injury in the service treatment records and that there were no 
indication of a knee injury until 2 years after service.  As 
such, the VA examiner's opinion is based on a thorough evaluation 
of the claims file.  Therefore, the Board places greater 
probative value on the January 2010 VA opinion.

Furthermore, the 2006 opinion referred to a diagnosis of and 
treatment for a right knee disability in service.  The service 
treatment records; however, do not show an injury to, a diagnosis 
of, or treatment for the Veteran's right knee.  A medical opinion 
premised on an unsubstantiated account is of no probative value.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993).

Based on the foregoing, the Board finds that direct service 
connection is not warranted for the Veteran's right knee 
disability.  In this regard, the post-service treatment records 
do not reveal any indication of a right knee disability until 2 
years after service.  This is significant evidence against the 
Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (holding that a significant lapse in time between service 
and post- service medical treatment may be considered as part of 
the analysis of a service connection claim).  Additionally, the 
probative medical evidence also does not show that the right knee 
disability is related to her active service.  

The Board observes that the Veteran has contended on her own 
behalf that the right knee disability is related to an injury in 
service.  While she is competent to testify as to her 
symptomatology as well as to an in-service injury, she is not 
competent or qualified, as a layperson, to render an opinion 
concerning the complex medical relationship between her right 
knee disability and service.  See Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
Board acknowledges that lay statements could, in certain 
circumstances, constitute competent nexus evidence, in the 
instant case, the Board finds that the question regarding the 
potential relationship between the Veteran's right knee 
disability and her in-service experiences to be complex in 
nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although 
the claimant is competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or varicose 
veins, the claimant is not competent to provide evidence as to 
more complex medical questions). 

As such, the Board finds the Veteran's statements regarding a 
nexus between her right knee disability and service to be of 
little probative value as she is not competent to opine on such a 
complex medical question.  Specifically, where the determinative 
issue is one of medical causation, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue. See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu, supra.  The Board is cognizant that 
the lack of contemporaneous medical records does not, in and of 
itself, render lay evidence not credible.  Buchanan v. Nicholson, 
451 F. 3d 1331, 1336-37 (2006).  However, the Board finds that 
the Veteran's contentions regarding the etiology of her right 
knee disability are outweighed by the statement by the Veteran 
that she did not have knee trouble at separation from service, 
absence of complaints and findings in the service treatment 
records as well as by the lack of complaints or treatment for 
approximately 2 years after discharge.  Therefore, the Board 
finds that service connection for a right knee disability is not 
warranted.  

As the preponderance of the evidence is against this claim, and 
the evidence is not in a state of relative equipoise because the 
probative opinion does not establish a nexus between the current 
disability and service, the benefit-of-the-doubt rule does not 
apply and the Veteran's claim for service connection for a right 
knee disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hemorrhoids

The service treatment records do not show complaints of or 
treatment for hemorrhoids in service.  At separation from 
service, the Veteran reported that she did not have hemorrhoids 
and her anus and rectum were not examined upon separation from 
service.  

In a June 2006 medical record, the Veteran had hemorrhoids.  The 
examiner noted the current diagnosis and opined that it was more 
likely that her hemorrhoids were related to her active duty.  

In the March 2008 hearing, the Veteran testified that she had 
hemorrhoids in service.  She stated that she was treated for 
hemorrhoids in 2003.  She indicated that she was treated with 
Preparation H, but had continued flare-ups.  She testified that 
she went to sick call for them and an appointment was set up for 
her to go to a specialist just before she separated from service.  
She testified that she saw a VA doctor within 6 months after 
service and continues to have problems with hemorrhoids.  

In the January 2010 VA Compensation and Pension Examination, the 
examiner reviewed the claims file including the service treatment 
records and examined the Veteran.  Veteran reported that in early 
in 2004 she was diagnosis with hemorrhoids while she was 
pregnant.  She indicated that she used preparation H for 
temporary relief.  She also reported that she currently had 
hemorrhoids occasionally.  During the examination, no hemorrhoids 
were detected.  The examiner opined that it was less likely as 
not that the Veteran's hemorrhoids were associated or aggravated 
by the Veteran's service tenure.  The examiner reasoned that 
there was no mention of hemorrhoids in the notes that were 
associated with the claims file.  

Initially, the Board finds that the January 2010 VA opinion is 
adequate.  It is based upon consideration of the Veteran's prior 
medical history and examinations, and also describes the 
disability, in sufficient detail so that the Board's evaluation 
of the disability will be a fully informed one.  See Stefl, 
supra.  The examiner also provided a rationale for his 
conclusion.  As such, the Board finds the VA examination 
probative.  See Prejean, supra.  

In this case, the Board has assessed the probative value of the 
medical opinions of record.  See Guerrieri, supra.  Here, the 
June 2006 VA physician was provided with a form and asked to 
opine regarding the etiology of the Veteran's hemorrhoids.  The 
form indicated that the Veteran's service medical records were 
attached and that the records showed diagnosis and treatment for 
hemorrhoids in service.  The physician circled the word "yes" 
in reference to a statement that found that hemorrhoids were 
related to active service.  The physician did not explain her 
conclusion, refer to the service treatment records, or provide a 
rational for the opinion.  In contrast, the January 2010 VA 
examiner reviewed the service treatment records and referred to 
the service treatment records in the examination report.  The 
examiner also provided a rationale for the opinion indicating 
that there was no indication of complaints of or treatment for 
hemorrhoids in service.  As such, the VA examiner's opinion is 
based on a thorough evaluation of the claims file.  Therefore, 
the Board places greater probative value on the January 2010 VA 
opinion.

Furthermore, the 2006 opinion referred to a diagnosis of and 
treatment for hemorrhoids in service.  The service treatment 
records; however, do not show hemorrhoids in service and the 
Veteran's specifically indicated that she did not have 
hemorrhoids upon separation from service.  A medical opinion 
premised on an unsubstantiated account is of no probative value.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993).

Based on the foregoing, the Board finds that service connection 
is not warranted for hemorrhoids.  In this regard, the service 
treatment records show that the Veteran stated that she did not 
have hemorrhoids when she left service.  The treatment records in 
service during her pregnancy also did not show treatment for 
hemorrhoids.  Additionally, the probative medical evidence also 
does not show that hemorrhoids are related to her active service.  

The Board observes that the Veteran has contended on her own 
behalf that hemorrhoids are related to service.  While the Board 
acknowledges that lay statements could, in certain circumstances, 
constitute competent nexus evidence, in the instant case, her 
current assertions are directly in contrast to the treatment 
records in service and to the separation examination.  See Barr, 
supra.; Layno, supra.; Espiritu, supra.  As such, the Board finds 
the Veteran's statements regarding a nexus between her 
hemorrhoids and service to be of little probative value.  

The Board is cognizant that the lack of contemporaneous medical 
records does not, in and of itself, render lay evidence not 
credible.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).  
However, the Board finds that the Veteran's contentions regarding 
the etiology of her hemorrhoids are outweighed by the statement 
by the Veteran that she did not have hemorrhoids at separation 
from service and the absence of treatment for hemorrhoids in 
service during her pregnancy which is the exact time she 
indicated she suffered from hemorrhoids.  Therefore, the Board 
finds that service connection for hemorrhoids is not warranted.  

As the preponderance of the evidence is against this claim, and 
the evidence is not in a state of relative equipoise because the 
probative opinion does not establish a nexus between the current 
disability and service, the benefit-of-the-doubt rule does not 
apply and the Veteran's claim for service connection for 
hemorrhoids must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


INCREASED RATING 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based as far as practical on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When making determinations 
as to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and circumstances.  
38 C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved and contemplates staged ratings where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40 (2009).  It is essential that the examination on 
which ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  Id.  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Id.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2009).  

The factors involved in evaluating and rating disabilities of the 
joints include weakness, fatigability, incoordination, restricted 
or excess movement of the joint, or pain on movement.  38 C.F.R. 
§ 4.45 (2009).  Evaluating the disability under several 
diagnostic codes, the Board considers the level of impairment of 
the ability to engage in ordinary activities, including 
employment, and assesses the effect of pain on those activities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); See DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2009).  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2009).  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

Carpal Tunnel, Right Hand

Here, the Veteran's right hand disability was diagnosed as carpal 
tunnel syndrome and evaluated as 10 percent disabling under 38 
C.F.R. § 4.124a, Diagnostic Code 8599-8515.  See 38 C.F.R. §§ 
4.20, 4.27 (2009) (hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned, the additional code is shown after the hyphen; unlisted 
disabilities requiring rating by analogy will be coded first by 
the numbers of the most closely related body part and then "99").

As an initial matter, the evidence of record reflects the Veteran 
is right hand dominant.  Therefore, the right extremity is the 
major extremity for evaluation purposes.

The RO rated the claim under Diagnostic Code 8515 for paralysis 
of the median nerve.  Under Diagnostic Code 8515, mild incomplete 
paralysis is rated 10 percent disabling on the major side; 
moderate incomplete paralysis is rated 30 percent disabling on 
the major side; and severe incomplete paralysis is rated 50 
percent disabling on the major side.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  

Incomplete paralysis indicates a degree of lost or impaired 
function substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when there is bilateral 
involvement, the VA adjudicator is to combine the ratings for the 
peripheral nerves, with application of the bilateral factor.  38 
C.F.R. § 4.124a.  

Complete paralysis of the median nerve is marked by the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles of 
the ulnar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make a 
fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction of 
the thumb, at right angles to palm; flexion of wrist weakened; 
and pain with trophic disturbance.  Id.  

The Board observes that the words "mild," "moderate and "severe" 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6.

Service medical records show treatment for carpal tunnel syndrome 
in July 2004.  The Veteran had decreased strength and movement.  
In October 2005 medical records, she had right hand pain, 
weakness and difficulty writing.  She wore a brace on her right 
arm.  An EMG revealed right carpal tunnel syndrome. 

In an October 2005 VA QTC Examination, the Veteran reported 
numbness, tingling, pain, loss of grip, and inability to pick up 
things or hold things.  She was treated with a wrist splint, 
anti-inflammatory medication and pain medication.  Functional 
impairment was limited use of the hand, difficulty sleeping, and 
constant pain.  The Veteran was right hand dominant.  Physical 
examination revealed limited motion of the right wrist.  
Dorsiflexion was to 60 degrees, palmar flexion to 70 degrees, 
radial deviation to 20 degrees and ulnar deviation to 35 degrees 
with pain.  The examiner also found that joint function was 
additionally limited by flare-ups after repetition by pain; not 
by fatigue, weakness, lack of endurance, or incoordination.  The 
examiner could not determine degrees of additional limitation of 
motion without resorting to speculation.  Functioning was 
adequate to tie shoelaces, fasten buttons, and pick up paper and 
tear it with difficulty.  The Veteran did not make a great effort 
to close the right hand, but could not touch the proximal 
transverse crease of the palm and all the fingers had a 4 cm gap.  
Grip strength was essentially absent in the right hand due to 
lack of exertion.  The thumbs had normal motion of radial and 
palmar abduction and flexion with zero opposition gap and no 
ankylosis.  

Neurologic studies of the upper extremities revealed normal motor 
function with 2+ muscle stretch reflexes at the elbows.  She 
reported reduced sensation of all four fingers on the right hand.  
Tinel sign was equivocal.  Carpal compression test reproduced a 
report of numbness in all four fingers.  In addition Tinel at the 
elbow reproduced sensory changes in all four fingers of the right 
hand.  There was no muscular atrophy noted.  Diagnostic tests 
revealed normal mineralization, no fractures or osseous 
abnormalities were demonstrated.  The soft tissues were 
unremarkable.  

A letter from a private physician dated in April 2006 shows that 
the Veteran underwent carpal tunnel release of the right wrist in 
April 2006.  She was unable to use her right hand for two weeks, 
but was expected to be released for full duty.  

In the March 2008 hearing, the Veteran testified that after the 
surgery in 2006 she experienced decreased pain, but her right 
hand remained weak.  She also would experience cramping and 
stiffness.  She testified that she had numbness and tingling from 
her hand up to her neck.  She described it as a burning 
sensation.  She had difficulty writing, driving and doing daily 
activities.  She wore a wrist splint to stabilize her wrist.  

In the January 2010 VA Compensation and Pension Examination, the 
examiner reviewed the claims file and noted a carpal tunnel 
release in April 2006.  The Veteran reported decreased strength 
and pain with certain movements and gripping.  Aggravating 
factors were gripping, writing, opening jars and lifting more 
than 10 pounds.  Alleviating factors were use of a wrist splint.  
The Veteran reported pain, weakness, fatigue, and functional 
loss.  Upon examination, the VA examiner did not find muscle 
wasting or atrophy in the Veteran's hand.  Passively, there was 
full range of motion of the hand, wrist and fingers.  Actively, 
there was little to no effort to either hand and she was unable 
to do any range of motion exercises.  She was unable to complete 
tip to tip of either hand, tip to palm of either hand or 
approximate the pads of the thumb to any of the pads of the 
finger.  The examiner noted that the Veteran ambulated with a 
cane in a firm grip of either hand, therefore, her physical 
examination did not correlate with the observation of her 
activity.  The examiner concluded that the physical examination 
was inconclusive due to poor effort.  The examination also noted 
an EMG was pending.  A note at the end of the examination noted 
that the Veteran was contacted to schedule the EMG, but an EMG 
was not of record.  

Based on the foregoing, the Board finds that an increased 
evaluation is not warranted.  The Veteran reported that her right 
hand carpal tunnel was manifested by decreased strength, pain, 
numbness, tingling, weakness and limited movement.  Regarding 
limited motion, dorsiflexion of the Veteran's wrist was to 60 
degrees and normal range of motion of the wrist is 70 degrees.  
Palmar flexion of the Veteran's wrist was to 70 degrees, normal 
range of motion is to 80 degrees.  Radial deviation of the 
Veteran's wrist was to 20 degrees, which is normal.  Ulnar 
deviation of the Veteran's wrist was to 35 degrees with pain, 
normal range of motion is to 45 degrees.  See 38 C.F.R. § 4.71a, 
Plate I (2009).  Further, in the January 2010 VA Compensation and 
Pension Examination, passively, there was full range of motion of 
the hand, wrist and fingers.  Actively, there was little to no 
effort to either hand and she was unable to do any range of 
motion exercises.  

The Board notes that the October 2005 VA examination noted that 
results were not reliable due to lack of effort by the Veteran.  
The January 2010 examiner also stated that the physical 
examination was inconclusive due to poor effort.  

The VA examinations also did show that the motor function and 
reflexes were found to be normal.  There was no atrophy or muscle 
wasting.  Diagnostic tests revealed normal mineralization, no 
fractures or osseous abnormalities.  The soft tissues were 
unremarkable.  Additionally, after the April 2006 carpal tunnel 
release of the right wrist, she was to be released for full duty 
after two weeks.  

Based on the foregoing, the Board finds that the Veteran's right 
hand disability is no more than mildly disabling.  The range of 
motion was mildly limited and the objective studies did not show 
moderate impairment.  Further, as the examiner's indicated, the 
Veteran's statements as to the severity of her right hand carpal 
tunnel disability were unreliable and hence of very limited 
probative value.

Additionally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether staged 
ratings would be appropriate.  However, as the assigned 
noncompensable evaluation reflects the degree of impairment shown 
since the date of the grant of service connection for right 
carpal tunnel syndrome, there is no basis for staged ratings with 
respect to this claim.  Fenderson, 12 Vet. App. at 126.

The Board further notes that to the extent that the Veteran's 
service-connected right hand disability affects her employment, 
such has been contemplated in the assignment of the current 10 
percent schedular evaluation.  The evidence does not reflect that 
the right hand disability at issue caused marked interference 
with employment beyond that already contemplated in the assigned 
evaluation.  The record also does not show that there were any 
frequent periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2009) is not 
warranted.

Left Foot Hallux Valgus

Here, the Veteran's left foot disability was diagnosed as hallux 
valgus and evaluated as 0 percent disabling under Diagnostic Code 
5280.  Under Diagnostic Code 5280, unilateral hallux valgus that 
is severe, if equivalent to amputation of great toe, is rated 10 
percent disabling.  Unilateral hallux valgus that has been 
operated upon with resection of metatarsal head is rated 10 
percent disabling.  38 C.F.R. § 4.71a (2009).

In an October 2005 VA QTC Examination, the Veteran reported left 
foot problems, including pain, weakness, stiffness, swelling, and 
fatigue at rest, standing or walking.  She did not have surgery 
for this condition.  Functional impairment was limited to limping 
and difficulty wearing shoes.  Physical examination of the lower 
extremities revealed both legs were the same length and the feet 
showed no signs of abnormal weight bearing.  There was no use of 
assistive devices.  The left foot was not additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination.  
There were no findings of painful motion, edema, disturbed 
circulation, weakness, atrophy or tenderness.  There was no pes 
planus, pes cavus, hammertoes or Morton's metatarsalgia.  There 
was hallux valgus present in both first metatarsophalangeal 
joints, slight angulation with no evidence of resection of the 
metatarsal head.  There was no hallux rigidus, obvious limitation 
of function for standing or walking, or obvious use of corrective 
shoe wear.  Neurologic testing revealed normal motor and sensory 
function with 2+ muscle stretch reflexes at the knees and ankles.  
Diagnostic testing revealed normal mineralization, no fractures 
or osseous abnormalities demonstrated.  The joint spaces were 
well maintained.  

In the March 2008 hearing, the Veteran testified that she 
experienced swelling and pain in her left foot.  She testified 
that she tried arch supports, but they did not help with the 
pain.  She indicated that the hallux valgus was severe and she 
experienced numbness in her left foot.  She used a cane to help 
her ambulate and slept with her foot elevated.  

In the February 2010 VA Compensation and Pension Examination, the 
Veteran presented with complaints of pain, weakness, lack of 
endurance, swelling, and redness of the left foot.  On a scale of 
1 to 10, the pain was a 7 while at rest and became a 10 after 
standing one minute or longer, after walking one step or more and 
during flare-ups.  She was treated with pain medication.  She 
reported flare-ups after any physical activity and had a duration 
of two weeks.  Precipitating factors included walking one step or 
more, standing one minute or longer, any running, any jumping, 
climbing one or more steps, and lifting objects over 15 pounds.  
Flare-ups prevented her from weight bearing or wearing shoes.  
Alleviating factors were soaking the foot in warm water and Epsom 
salt.  There had been no hospitalization or surgery to the left 
foot or ankle.  The Veteran indicated that the left foot 
disability prevented her from obtaining any job which required 
the use of her feet.  She indicated that her left foot prevented 
her from exercising and inserts provided little relief.  

Physical examination revealed dorsiflexion of the left great toe 
to 24 degrees with pain at 15 degrees and plantar flexion of the 
left great toe to 25 degrees with pain at 14 degrees.  After 
repetition, dorsiflexion of the left great toe was to 29 degrees 
and plantar flexion of the left great toe was to 26 degrees.  
Pedal pulses were palpable to each foot.  Neurological sensation 
was lost to the left foot at the level of of the toes.  There was 
hammer toe deformity to all toes on each foot.  There was 
flexible pes planus to each foot, tightening of the Achilles 
tendon and callus formation at the plantar aspect of the fifth 
metatarsal head of each foot.  There was lateral deviation of the 
left great toe, indicative of a left foot hallux valgus 
deformity.  X-rays of both feel revealed hallux valgus deformity 
in the left foot.  An MRI of the left ankle reveals plantar 
fasciitis of the left foot with thickening of the plantar fascial 
band, retrocalcaneal bursitis and ankle joint effusion.  

The medical evidence of record shows that the Veteran's left foot 
hallux valgus is manifested by pain, limited motion of the left 
great toe, pain, loss of sensation, and lateral deviation of the 
left great toe.  As noted previously, a 10 percent evaluation is 
warranted for severe hallux valgus and equivalent to amputation 
of the great toe, or if it is operated with resection of the 
metatarsal head.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.

The medical evidence of record does not show that the Veteran has 
ever had a surgical resection of the metatarsal head of her left 
foot.  Accordingly, a compensable evaluation is not warranted 
under that provision of Diagnostic Code 5280.  The medical 
evidence of record shows that the Veteran's left foot hallux 
valgus cause significant pain and limitation, however these 
manifestations do not rise to a level equivalent to amputation of 
the great toe.  The 2010 VA examination specifically indicated 
dorsiflexion of the left great toe to 24 degrees with pain at 15 
degrees and plantar flexion the left great toe was 25 degrees 
with pain at 14 degrees.  The Board thus finds that, despite the 
significant pain and disability that the Veteran experiences, the 
left foot disability is not equivalent to amputation of the great 
toe as there is some amount of pain-free range of motion in her 
left great toe.  Accordingly, a compensable evaluation is not 
warranted for the Veteran's left foot hallux valgus.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be 
appropriate.  However, as the assigned noncompensable evaluation 
reflects the degree of impairment shown since the date of the 
grant of service connection for left foot hallux valgus, there is 
no basis for staged ratings with respect to this claim.  
Fenderson, 12 Vet. App. at 126.

The Board further notes that to the extent that the veteran's 
service-connected disability affects her employment, such has 
been contemplated in the assignment of the current noncompensable 
schedular evaluation.  The Board finds that the Veteran's 
disability picture is not so unusual or exceptional in nature as 
to render her disabilities ratings for left foot hallux valgus 
inadequate.  The Veteran's left foot hallux valgus were evaluated 
under to 38 C.F.R. § 4.71a, Diagnostic Code 5280, the criteria of 
which is found by the Board to specifically contemplate the 
Veteran's level of disability and symptomatology.  When comparing 
the disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms are more 
than adequately contemplated by the disabilities ratings for her 
for left foot hallux valgus.  Further, the evidence does not 
reflect that the disability at issue caused marked interference 
with employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  Hence, referral to the RO 
for consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 is not warranted.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the medical evidence of record 
does not show findings that meet the criteria for initial 
compensable evaluations, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a right knee disability is denied.  

Service connection for hemorrhoids is denied.  

An increased initial evaluation for right carpal tunnel syndrome, 
currently evaluated as 10 percent disabling is denied. 

An initial compensable evaluation for left foot hallux valgus is 
denied.  



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


